UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MONICA D. PACKER,                     
               Plaintiff-Appellant,
                 v.
                                                 No. 03-1064
ALPHONSO HAYES; PRINCE GEORGE’S
COUNTY, MARYLAND,
            Defendants-Appellees.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
               Jillyn K. Schulze, Magistrate Judge.
                       (CA-01-1125-PGM)

                  Submitted: September 10, 2003

                      Decided: October 29, 2003

    Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.



Affirmed in part, reversed in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

Charles C. Parsons, CHARLES C. PARSONS & ASSOCIATES,
CHTD., Washington, D.C., for Appellant. William A. Snoddy, Asso-
ciate County Attorney, Upper Marlboro, Maryland, for Appellees.
2                          PACKER v. HAYES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Monica Packer appeals the magistrate judge’s orders granting
Defendants’ motion for partial summary judgment and motion for
judgment as a matter of law on her claims brought under the Mary-
land constitution and 42 U.S.C. § 1983 (2000).* Packer alleged that
Officer Alphonso Hayes of the Prince George’s County Police
Department used excessive force in the course of arresting her, in vio-
lation of her constitutional rights. We have reviewed the record and
find no reversible error as to the magistrate judge’s order granting
Defendants’ motion for partial summary judgment as to Packer’s state
law claim. Accordingly, we affirm the magistrate judge’s grant of par-
tial summary judgment and dismissal of Packer’s state law claims for
the reasons stated by the magistrate judge. See Packer v. Hayes, No.
CA-01-1125-PGM (D. Md. Dec. 10, 2002). However, because we
conclude that the magistrate judge erred in granting Defendants’
motion for judgment as a matter of law based on the doctrine of col-
lateral estoppel (or issue preclusion) on Packer’s § 1983 claim, we
reverse the magistrate judge’s grant of judgment as a matter of law
and remand for further proceedings.

   This court reviews de novo a district court’s grant of a motion for
judgment as a matter of law. Anderson v. Russell, 247 F.3d 125, 129
(4th Cir. 2001). Judgment as a matter of law is only appropriate if,
viewing the evidence in the light most favorable to the nonmoving
party, the court concludes that a reasonable trier of fact could draw
only one conclusion from the evidence. Brown v. CSX Transp., Inc.,
18 F.3d 245, 248 (4th Cir. 1994). Under the doctrine of collateral
estoppel or issue preclusion, "[w]hen an issue of fact or law is actu-
ally litigated and determined by a valid and final judgment, and the

   *The parties consented to the magistrate judge’s jurisdiction pursuant
to 28 U.S.C. § 636(c) (2000).
                           PACKER v. HAYES                            3
determination is essential to the judgment, the determination is con-
clusive in a subsequent action between the parties." Goldstein &
Baron Chartered v. Chesley, 825 A.2d 985, 990 (Md. 2003) (internal
quotations omitted). "[T]he party to be bound must have had a full
and fair opportunity to litigate the issues in question." Welsh v. Ger-
ber Prod., Inc., 555 A.2d 486, 518 (Md. 1989).

   Although the magistrate judge correctly concluded that Packer was
precluded from denying that she assaulted Officer Hayes because of
her state court conviction for assault, the magistrate judge erred in
concluding that this necessarily required judgment in favor of Defen-
dants. Packer is not collaterally estopped from bringing an excessive
force claim against Defendants merely because she was convicted of
assaulting Officer Hayes in state court. See Ridley v. Leavitt, 631 F.2d
358, 359 (4th Cir. 1980). Accepting that Packer assaulted Officer
Hayes, there was still a dispute as to whether Officer Hayes threw
Packer against a brick wall and, if he did, whether such force was
excessive under the circumstances. Although we express no opinion
about the merits of the claim, a jury could conclude that Officer
Hayes did throw Packer against the wall and that this amount of force
was unjustified. We also find no merit in Defendants’ contention that
Packer is barred from bringing an excessive force claim based on
Heck v. Humphrey, 512 U.S. 477 (1994). We therefore reverse the
magistrate judge’s order granting judgment as a matter of law in favor
of Defendants and remand for further proceedings consistent with this
opinion.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                  AFFIRMED IN PART, REVERSED
                                      IN PART, AND REMANDED